Jurisdiction. Suit by employee of railroad.
On defendant’s motion to dismiss, plaintiff’s petition was dismissed in an opinion per cwriam, as follows:
The following facts are alleged in plaintiff’s petition: At some time prior to August 4,1927, plaintiff was employed by the Atchison, Topeka and Santa Fe Railroad as a fireman. Apparently he remained an employee of the railroad until 1941 when he enlisted in the United States Army. He received an honorable discharge from the Army in February 1942, but because of impaired health he did not report for work with the railroad until March 1943. Nor does it appear that he made application for reemployment prior to that date. The railroad refused to permit him to return to work at that time. He did, however, work for the railroad during the summer of 1945, in the status of a new employee with no seniority rights, but only for about 35 days.
In August 1950 plaintiff filed suit against the railroad in the Circuit Court of Jackson County, Missouri, for its refusal to reemploy him under his seniority rights. The suit was removed to the United States District Court for the Western District of Missouri,, and thereafter dismissed because of plaintiff’s failure to make timely application with the railroad for reemployment after his discharge from the Army, as required by the Selective Service Training Act of 1940, 54 Stat. 885, 890; 50 U. S. C. App. § 301 et seq.
Plaintiff filed the instant suit on September 24, 1951. Defendant has moved to dismiss the petition for failure to state a claim upon which relief can be granted.
*790Whatever may have been the merits of plaintiff’s claim his petition does not state a claim upon which this court may grant relief. Plaintiff’s former employer was the Atchison, Topeka and Santa Fe Railroad, not the United States, and accordingly his remedy if any, statutory or otherwise, is not against the United States. This court has no jurisdiction of . the suit, and the petition must be dismissed.
It is so ordered.
. On May 6,1952, plaintiff’s motion for new trial was overruled. .
Plaintiff’s petition for writ of certiorari pending.